Exhibit 10.30

EMPLOYMENT AGREEMENT

      AGREEMENT by and between Borders Group, Inc., a Michigan corporation (the
“Company”) and Ron Marshall (“Executive”) dated as of the 3rd day of January,
2009.

      WHEREAS, the Company is desirous of employing Executive in an executive
capacity on the terms and conditions, and for the consideration, hereinafter set
forth, and Executive is desirous of being employed by the Company on such terms
and conditions and for such consideration.

       NOW, THEREFORE, for and in consideration of the mutual promises,
covenants and obligations contained herein, the Company and Executive agree as
follows:

       1.       Employment Period. The term of Executive’s employment will
commence on January 5, 2009 (the “Effective Date”) and end on the third
anniversary of the Effective Date (the “Employment Period”), unless terminated
earlier pursuant to Section 3 of this Agreement. The Employment Period shall
automatically end upon termination of Executive’s employment for any reason.
Upon Executive’s termination of employment with the Company for any reason, he
shall immediately resign all positions (including directorships) with the
Company or any of its subsidiaries or affiliates.

       2.      Terms of Employment.

      (a)      Position and Duties.

         (i)     During the Employment Period, Executive shall serve as
President and Chief Executive Officer of the Company with such authority, duties
and responsibilities as are commensurate with such position and as may be
consistent with the Company’s practices from time to time with respect to the
management of its subsidiaries and businesses, and Executive’s services shall be
performed at the Company’s headquarters in the Ann Arbor, Michigan area, subject
to reasonable business travel at the Company’s request. In addition, effective
as of the Effective Date, the Company shall cause Executive to be appointed as a
member of the Board of Directors of the Company (the “Board of Directors”), and
shall nominate Executive for election and re-election to the Board of Directors
as and when Executive’s term expires while Executive remains employed under this
Agreement. Executive shall report directly to the Board of Directors.

         (ii)     During the Employment Period, and excluding any periods of
vacation and sick leave to which Executive is entitled, Executive agrees to
devote substantially all of his business attention and time to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to Executive hereunder, to use his reasonable best
efforts to perform faithfully and efficiently such responsibilities and not to
engage, directly or indirectly, in any other business or businesses, whether or
not similar to that of the Company, except with the consent of the Board of
Directors. The foregoing notwithstanding, the parties recognize and agree that
Executive may engage in non-profit, civic and charitable activities that do not
conflict with the business and affairs

--------------------------------------------------------------------------------

of the Company or interfere with Executive’s performance of his duties hereunder
without the necessity of obtaining the consent of the Board of Directors.

      (b)     Compensation.

         (i)     Base Salary. During the Employment Period, Executive shall
receive an annual base salary (“Base Salary”) of $750,000. The Base Salary shall
be reviewed from time to time for increase (but not decrease) in accordance with
the Company’s regular practices, and, if increased, the term “Base Salary” shall
refer to such increased amount. Executive’s Base Salary shall be pro rated to
take into account any fiscal year of the Company during which Executive is not
employed by the Company for the entire fiscal year of the Company. Executive’s
Base Salary shall be paid in equal installments in accordance with the Company’s
standard policy regarding payment of compensation to executives.

         (ii)     Annual Bonus. With respect to each fiscal year of the Company
commencing during the Employment Period, Executive shall be eligible to receive
an annual bonus (the “Annual Bonus”) pursuant to the terms of the Company’s
Annual Incentive Bonus Plan or any successor plan of the Company and/or such
other plan as may be selected by the Company (collectively, the “AIP”) in an
amount determined by the Compensation Committee of the Board of Directors (the
“Compensation Committee”), based on performance goals established by the
Compensation Committee in accordance with the terms of the AIP, and with a
target Annual Bonus equal to 100% of Executive’s Base Salary as in effect at the
beginning of the Company’s fiscal year (the “Target Bonus”), and a maximum
Annual Bonus equal to 200% of Base Salary; provided, however, that with respect
to the Company’s 2009 fiscal year, the performance goals under the AIP
applicable to Executive shall be established by the Compensation Committee in
consultation with Executive. Each such Annual Bonus shall be paid (x) to
Executive 100% in cash and (y) no later than two and a half months after the end
of the fiscal year for which the Annual Bonus is awarded, unless Executive shall
elect to defer the receipt of such Annual Bonus pursuant to an arrangement that
meets the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).

         (iii)     Signing Bonus. As soon as practicable following the date
hereof, the Company shall pay Executive a signing bonus of $250,000 (the
“Signing Bonus”). In the event that Executive’s employment with the Company
terminates prior to the first anniversary of the Effective Date due to a
termination by the Company for Cause (as defined below) or by Executive without
Good Reason (as defined below), Executive shall be required to repay the
Company, within 10 business days of such termination, the full amount of the
Signing Bonus.

         (iv)     LTIP Option. On a date determined by the Compensation
Committee, which shall in no event be later than February 1 2009 (the “Option
Grant Date”), the Company shall grant Executive an option (the “LTIP Option”)
pursuant to the Company’s 2004 Long-Term Incentive Plan (the “LTIP”) to purchase
200,000 shares of common stock of the Company (“Common Stock”) with a per-share
exercise price equal to the Fair Market Value (as defined in the LTIP) of a
share of Common Stock on the

-2-

--------------------------------------------------------------------------------

grant date, which LTIP Option shall (A) be a non-qualified stock option, (B)
have a seven-year term (subject to earlier termination in accordance with
Section 12 of the LTIP) and (C) vest ratably (in equal increments) on the first
anniversary of the Option Grant Date and on the second and third anniversaries
of the Effective Date, subject to Executive’s continued employment with the
Company through the applicable vesting date. The LTIP Option shall be subject to
the terms of the LTIP, except that the LTIP Option shall (i) not provide for
automatic vesting upon a Change of Control (as defined in the LTIP) but shall
provide for vesting upon a termination of employment subsequent to a Change of
Control that entitles Executive to severance benefits pursuant to Section 4(a)
hereof, and (ii) provide that no acquisition by Pershing Square Capital
Management L.P. or any of its affiliates may constitute a Change of Control for
purposes of the LTIP Option. In the event that an event described in Section 16
of the LTIP occurs prior to the grant of the LTIP Option and awards under the
LTIP are adjusted pursuant to Section 16, the number of shares to be subject to
the LTIP Option shall be equitably adjusted consistent with the adjustment
generally made under the LTIP. Other than the LTIP Option and the Inducement
Option (as defined below), it is not anticipated that Executive will receive any
further long-term incentive awards under the LTIP or otherwise during the
Employment Period.

         (v)     Inducement Option. As an inducement to Executive’s willingness
to enter into this Agreement, the Company shall, on the Option Grant Date, grant
Executive an option (the “Inducement Option”) to purchase 1,800,000 shares of
Common Stock with a per-share exercise price equal to the Fair Market Value of a
share of Common Stock on the grant date, which Inducement Option shall (A) be a
non-qualified stock option, (B) have a seven-year term (subject to earlier
termination in accordance with Section 12 of the LTIP) and (C) vest ratably (in
equal increments) on November 1, 2009 and on the second and third anniversaries
of the Effective Date, subject to Executive’s continued employment with the
Company through the applicable vesting date. The Inducement Option shall not be
granted pursuant to the LTIP but shall be subject to the terms of the LTIP,
except that the Inducement Option shall (i) not provide for automatic vesting
upon a Change of Control (as defined in the LTIP) but shall provide for vesting
upon a termination of employment subsequent to a Change of Control that entitles
Executive to severance benefits pursuant to Section 4(a) hereof, and (ii)
provide that no acquisition by Pershing Square Capital Management L.P. or any of
its affiliates may constitute a Change of Control for purposes of the Inducement
Option. The Company shall, as soon as reasonably practicable following the date
hereof, ensure that the shares of Common Stock underlying the Inducement Option
are registered with the Securities and Exchange Commission. In the event that an
event described in Section 16 of the LTIP occurs prior to the grant of the
Inducement Option and awards under the LTIP are adjusted pursuant to Section 16,
the number of shares to be subject to the Inducement Option shall be equitably
adjusted consistent with the adjustment generally made under the LTIP.

         (vi)     Other Employee Benefit Plans. During the Employment Period,
Executive shall be eligible to participate in the Company’s employee benefit
plans, and to receive vacation and perquisites at the same level as other senior
executives of the Company.

-3-

--------------------------------------------------------------------------------

         (vii)     Expenses. Upon presentation of appropriate documentation,
Executive shall be reimbursed in accordance with the Company’s expense
reimbursement policy for all reasonable and necessary business and entertainment
expenses incurred in connection with the performance of Executive’s duties
hereunder.

         (viii)     Relocation Assistance. The Company shall provide Executive
with a relocation allowance of up to $100,000 of documented expenses incurred by
Executive in connection with the relocation of Executive and Executive’s family
and dependents, pursuant to and in accordance with the Company’s Relocation
Assistance Program (Chief Executive Officer), a copy of which will be provided
to Executive; provided that the individual dollar-amount limitations applicable
to the categories of relocation expenses enumerated in such program shall not
apply to such relocation, subject in all events to the aggregate allowance of
$100,000.

         (ix)     Legal Fees. The Company shall pay up to $15,000 of documented
attorney’s fees incurred by Executive in connection with the negotiation of this
Agreement.

         (x)     Indemnification; Insurance. The Company shall indemnify
Executive and hold Executive harmless to the fullest extent permitted by
applicable law and under the by-laws of the Company against and in respect to
any and all actions, suits, proceedings, claims, demands, judgments, costs,
expenses (including reasonable attorneys’ fees), losses, and damages resulting
from Executive’s good faith performance of Executive’s duties and obligations
with the Company. The Company shall cover Executive under directors and officers
liability insurance during the Employment Period and thereafter in the same
amount and to the same extent as the Company covers its other officers and
directors (if at all).

       (c)    Stock Ownership Requirement. While employed by the Company,
Executive shall generally be expected to maintain ownership of a minimum of
200,000 shares of Common Stock in accordance with the guidelines as established
by the Compensation Committee. Although no minimum period of time has been
established for Executive’s achievement of the foregoing Common Stock ownership
target, Executive agrees to make continuous progress toward satisfaction of this
objective. Unvested shares of restricted Common Stock will be credited towards
this requirement. Executive shall be required to obtain the prior approval of
the Board of Directors before selling shares of Common Stock, if the sale would
reduce Executive’s ownership below this required level.

       3.     Termination of Employment.

       (a)    Death or Disability. Executive’s employment shall terminate
automatically upon Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of Executive has occurred
during the Employment Period (pursuant to the procedures and definition of
Disability set forth below), the Company may give to Executive written notice in
accordance with Section 9(b) of this Agreement of its intention to terminate
Executive’s employment. In such event, Executive’s employment with the Company
shall terminate effective on the 30th day after receipt of such notice by
Executive (the “Disability

-4-

--------------------------------------------------------------------------------

 

Effective Date”), provided that, within the 30 days after such receipt,
Executive shall not have returned to full-time performance of Executive’s
duties. For purposes of this Agreement, “Disability” shall mean Executive’s
inability to perform Executive’s duties and responsibilities by reason of
illness or incapacity for a total of 180 days in any twelve-month period as
determined in writing by a qualified independent physician selected by the
Company or its insurers and reasonably acceptable to Executive or his legal
representative. If the Company and Executive cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.
Such determination of Disability shall be delivered to the Company and Executive
and shall be final and conclusive for all purposes of this Agreement.

       (b)    Cause. The Company may terminate Executive’s employment during the
Employment Period for Cause or without Cause. For purposes of this Agreement,
“Cause” shall mean (i) Executive’s conviction of, or plea of guilty or nolo
contendere to a charge of commission of, a felony, or of a misdemeanor involving
the money or property of the Company or any subsidiary, (ii) Executive’s (x)
willful and continued failure to substantially perform the duties and
responsibilities of his position or (y) failure to comply in all material
respects with the written policies of the Company, which failure, to the extent
subject to cure, is not remedied within twenty-one days after written notice
thereof from the Company to Executive, (iii) Executive having willfully engaged
in misconduct that materially damages or injures the reputation of the Company
or any subsidiary, (iv) Executive having breached the provisions of Sections
6(a) or 6(b) of this Agreement, (v) Executive’s willful breach of the
confidentiality provisions of this Agreement, or (vi) gross negligence in the
performance of Executive’s duties and responsibilities. For purposes of this
Section 3(b), no act or failure to act, on Executive’s part shall be deemed to
be “willful” unless done, or omitted to be done, by Executive not in good faith
and without reasonable belief that such act or omission was in the best interest
of the Company. Any termination of Executive’s employment by the Company for
Cause shall be effective only upon delivery to Executive of a certified copy of
a resolution of the Board of Directors, adopted by the affirmative vote of a
majority of the entire membership of the Board of Directors (excluding
Executive) following a meeting at which Executive was given an opportunity to be
heard on at least five business days’ advance notice, finding that Executive was
guilty of the conduct constituting Cause, and specifying the particulars
thereof.

       (c)    Good Reason. Executive’s employment may be terminated by Executive
for Good Reason or other than for Good Reason. For purposes of this Agreement,
“Good Reason” shall mean, in the absence of a written consent of Executive: (i)
the involuntary relocation of Executive from the Ann Arbor, Michigan area, (ii)
any material failure of the Company to comply with any provisions of Section 2
of this Agreement, (iii) a material reduction in Executive’s duties or status,
or (iv) the failure of the Company to obtain a satisfactory agreement from any
successor to all or substantially all of the assets or business of the Company
to expressly assume and agree to perform this Agreement within fifteen (15) days
after a merger, consolidation, sale or similar transaction as required by
Section 7 of this Agreement, in each case, provided that Executive provides
Notice of Termination for Good Reason within 90 days of Executive’s knowledge of
the occurrence of the event giving rise to the claim, provides the Company at
least 30 days to cure such event and actually terminates employment, if at all,
within 15 days following the end of such 30-day cure period.

-5-

--------------------------------------------------------------------------------

       (d)    Notice of Termination. Any termination by the Company for Cause or
without Cause, or by Executive for Good Reason or other than for Good Reason,
shall be communicated by Notice of Termination to the other party hereto given
in accordance with Section 9(b) of this Agreement. For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than thirty days after the giving of such notice,
and which date shall, in the case of a termination for Good Reason, be
determined consistently with the requirements of Section 3(c)).

       (e)    Date of Termination. “Date of Termination” means (i) if
Executive’s employment is terminated by the Company for Cause or without Cause,
or by Executive for or other than for Good Reason, the date of receipt of the
Notice of Termination or any later date specified therein within 30 days of such
notice, as the case may be (except that in the case of a termination by
Executive, the Company may in its sole discretion change any such later date to
a date of its choosing between the date of such receipt and such later date),
and (ii) if Executive’s employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death of Executive or
the Disability Effective Date, as the case may be. The Employment Period shall
automatically terminate on the Date of Termination. Notwithstanding the
foregoing, in no event shall the Date of Termination occur until Executive
experiences a “separation from service” within the meaning of Section 409A of
the Code, and the date on which such separation from service takes place shall
be the “Date of Termination.”

       4.    Obligations of the Company upon Termination. (a) Good Reason or
Other than for Cause or Disability. Subject to the mitigation provisions set
forth below and to Executive’s compliance with Sections 5 and 6 of this
Agreement, if, during the Employment Period, Executive’s employment with the
Company is terminated by the Company other than for Cause or Disability or if
Executive terminates Executive’s employment with the Company for Good Reason:

         (i)     the Company will pay to Executive in a lump sum (A) the Base
Salary through the Date of Termination to the extent not previously paid; (B)
accrued and unused vacation pay; (C) any unpaid cash portion of the Annual Bonus
earned with respect to the fiscal year ending on or immediately preceding the
Date of Termination (subject to any applicable deferral elections); (D)
reimbursement for any unreimbursed expenses incurred through the Date of
Termination; and (E) reimbursement for any unpaid relocation expenses in
accordance with Section 2(b)(viii) (the amounts in (A), (B), (C), (D), and (E),
the “Accrued Obligations”); and

         (ii)     the Company will pay to Executive an aggregate severance
amount equal to the product of (1) the sum of (x) the Base Salary and (y) the
Target Bonus (such sum, the “Annualized Compensation Amount”) multiplied by (2)
a fraction, the numerator of which is the number of days from the date following
the Date of Termination through the third anniversary of the Effective Date
(provided that the numerator shall in no event be greater than 1065), and the
denominator of which is 365, payable in monthly installments

-6-

--------------------------------------------------------------------------------

at a monthly rate equal to 1/12 of the Annualized Compensation Amount, such
installments to commence at the end of the month during which occurs the 30th
day following the Date of Termination; provided however, that, to the extent the
payment period would otherwise extend beyond the later of: (x) March 15th of the
year following the calendar year in which the Date of Termination occurs, or (y)
two and one-half months following the end of the fiscal year in which the Date
of Termination occurs, an amount equal to the sum of all of the remaining
payments that would have been made to Executive in monthly installments shall,
in lieu thereof, be paid to Executive in one lump sum on the last day of the
month immediately preceding the month in which the later of the dates specified
in (x) or (y) above falls; and

         (iii)     during the period from the Date of Termination through the
third anniversary of the Effective Date (the “Benefit Continuation Period”), the
Company shall continue medical and dental benefits (excluding long-term
disability coverage) to Executive and, where applicable, Executive’s dependents
on the same terms (it being understood that Executive shall only be responsible
for paying the employee portion of any premium) that such benefits would have
been provided had Executive continued employment with the Company in accordance
with the health and welfare benefits provided pursuant to Section 2(b)(vi) of
this Agreement (the “Welfare Benefits”); provided, however, that, in the event
Executive becomes reemployed with another employer and is eligible to receive
comparable medical or other welfare benefits under any employer provided plan
(determined on a benefit-by-benefit basis), the Welfare Benefits provided herein
shall cease as of the date of eligibility under such other employer’s plans. The
Welfare Benefits provided pursuant to this Section 4(a)(iii) that (x) are
provided following the eighteen-month period following the Date of Termination
and (y) are not non-taxable medical benefits, “disability pay” or “death
benefit” plans within the meaning of Treasury Regulation Section 1.409A-1(a)(5)
shall be treated as follows: (A) the amount of such benefits provided during one
taxable year shall not affect the amount of such benefits provided in any other
taxable year, except that to the extent such benefits consist of the
reimbursement of expenses referred to in Section 105(b) of the Code, a
limitation may be imposed on the amount of such reimbursements over some or all
of the Benefit Continuation Period, as described in Treasury Regulation
Section 1.409A-3(i)(iv)(B), (B) to the extent that any such benefits consist of
reimbursement of eligible expenses, such reimbursement must be made on or before
the last day of the calendar year following the calendar year in which the
expense was incurred, (C) no such benefit may be liquidated or exchanged for
another benefit and (D) in no event shall the Company’s obligations to provide
such Welfare Benefits apply later than Executive’s remaining lifetime (or if
longer, through the 20th anniversary of the Effective Date); and

         (iv)     to the extent not theretofore paid or provided, the Company
shall timely pay or provide, in accordance with the terms of the applicable
plan, program, policy, practice, or contract, to Executive any other amounts or
benefits required to be paid or provided under any plan, program, policy,
practice or contract of the Company (other than any severance plan) through the
Date of Termination (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”).

-7-

--------------------------------------------------------------------------------



In the event of a termination of Executive’s employment upon which Executive is
entitled to severance pursuant to this Section 4(a), Executive shall have no
obligation to find new employment during the first nine months following the
Date of Termination; provided, however, that, in the event Executive is entitled
to receive payments under Section 4(a)(ii) above following the nine-month
anniversary of the Date of Termination, subject to Section 6, Executive agrees,
during the period in which he is entitled to receive such payments following
such nine-month anniversary (the “Mitigation Period”), to make reasonable
efforts to seek (and to immediately notify the Company of his obtaining) other
employment and, to the extent that Executive receives, earns or is eligible to
receive cash compensation from other employment during the Mitigation Period,
the cash severance payments provided under Section 4(a)(ii) shall be
correspondingly reduced.

       (b)    Death; Disability; Cause; Other than for Good Reason. If
Executive’s employment is terminated by reason of Executive’s death or
Disability, by the Company for Cause or by Executive other than for Good Reason
during the Employment Period, the Employment Period shall terminate without
further obligations to Executive and his legal representatives under this
Agreement, other than for payment of Accrued Obligations and the timely payment
or provision of the Other Benefits. Accrued Obligations shall be paid to
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
30 days of the Date of Termination.

       5.     General Release. The payments provided hereunder shall constitute
the exclusive payments due Executive from, and the exclusive obligation of, the
Company in the event of any termination of Executive’s employment. The
obligation to make the payments hereunder is conditioned upon Executive’s
execution, delivery to the Company and non-revocation of a release, which shall
be substantially in the form attached hereto as Exhibit A (with such changes
therein or additions thereto as needed under then applicable law to give effect
to its intent and purpose), of any claims Executive may have as a result of
Executive’s employment or termination of employment under any federal, state or
local law no later than 22 days following the Date of Termination.

       6.     Non-Solicitation; Non-Competition; Confidentiality; Work Product.

       (a)    Executive acknowledges and agrees that any attempt to interfere
with the Company’s existing employment relationships would result in significant
harm to the Company’s interests. Accordingly, Executive agrees that while
employed by the Company and for one year following Executive’s termination of
employment for any reason (the “Restricted Period”), Executive shall not,
without the prior written consent of the Company, directly or indirectly,
solicit, recruit, or employ (whether as an employee, officer, director, agent,
consultant or independent contractor) any person who is or was at any time
during the previous six months an employee, representative, officer or director
of an Affiliated Entity. Further, during the Restricted Period, Executive shall
not take any action that could reasonably be expected to have the effect of
encouraging or inducing any employee, representative, officer or director of any
member of the Affiliated Entities to cease their relationship with any member of
the Affiliated Entities for any reason. For purposes of this agreement, the term
“Affiliated Entities” shall mean the Company and its subsidiaries and affiliated
companies.

-8-

--------------------------------------------------------------------------------

       (b)    Executive agrees that, during the Restricted Period, Executive
shall not, without the prior written consent of the Company, become directly or
indirectly engaged or involved, as an owner, principal, employee, officer,
director, independent contractor, representative, stockholder, agent, advisor,
lender or in any other capacity, of any business or entity (including any
division or subsidiary of a larger business or entity) primarily engaged in the
sale of books, music, gifts, stationary or videos directly to the public
(whether through traditional retail sales or over the Internet) (“Competitive
Activities”) in any jurisdiction in which the Company or any Affiliated Entity
conducts such Competitive Activities by selling, sending or delivering goods to
customers in such jurisdiction or providing such services in such jurisdiction
(or in any jurisdiction in which the Company has proposed to conduct such
Competitive Activities); provided, however, that in no event shall Executive’s
ownership of less than 3% of the outstanding capital stock of any corporation,
in and of itself, be deemed a Competitive Activity if such capital stock is
listed on a national securities exchange or regularly traded in an
over-the-counter market. Executive further agrees that, during the Restricted
Period, Executive shall not, without the prior written consent of the Company,
directly or indirectly solicit, or cause another person to solicit, any person
who is a customer of the businesses conducted by the Company, on behalf of a
business engaged in a Competitive Activity.

       (c)    While employed by the Company and at all times thereafter,
Executive shall hold in a fiduciary capacity for the benefit of the Affiliated
Entities and shall not disclose to others, copy, use, transmit, reproduce,
summarize, quote or make commercial, directly or indirectly, any secret or
confidential information, knowledge or data relating to any of the Affiliated
Entities and their businesses (including without limitation information about
the Affiliated Entities’ clients’ and customers’ and their proprietary knowledge
and trade secrets, software, technology, research, secret data, customer lists,
investor lists, business methods, business plans, training materials, operating
procedures or programs, pricing strategies, employee lists and other business
information) that Executive has obtained during Executive’s employment with the
Company and/or any of the other Affiliated Entities (“Confidential
Information”), provided that the foregoing shall not apply to information that
is generally known to the public other than as a result of Executive’s breach of
this Agreement. Notwithstanding the foregoing provisions, if Executive is
required to disclose any such confidential or proprietary information pursuant
to applicable law or a subpoena or court order, Executive shall promptly notify
the Company in writing of any such requirement so that the Company or the
appropriate Affiliated Entity may seek an appropriate protective order or other
appropriate remedy or waive compliance with the provisions hereof. Executive
shall reasonably cooperate with the Affiliated Entities to obtain such a
protective order or other remedy. If such order or other remedy is not obtained
prior to the time Executive is required to make the disclosure, or the Company
waives compliance with the provisions hereof Executive shall disclose only that
portion of the confidential or proprietary information which Executive is
advised by counsel that Executive is legally required to so disclose.

       (d)    Executive acknowledges and agrees that the terms of this Section
6: (i) were agreed to by mutual assent of the parties hereto; (ii) are supported
by adequate consideration; (iii) are reasonable in time and scope; and (iv)
serve to protect the legitimate economic interests of the Affiliated Entities,
including the goodwill of the Affiliated Entities and the Confidential
Information from misuse. Executive further acknowledges and agrees that (x)
Executive’s breach of the provisions of this Section 6 will cause the Company
irreparable harm, which

-9-

--------------------------------------------------------------------------------

cannot be adequately compensated by money damages, and (y) if the Company elects
to prevent Executive from breaching such provisions by obtaining an injunction
against Executive, there is a reasonable probability of the Company’s eventual
success on the merits. Executive consents and agrees that if Executive commits
any such breach or threatens to commit any breach, the Company shall be entitled
to temporary and permanent injunctive relief from a court of competent
jurisdiction, without posting any bond or other security and without the
necessity of proof of actual damage, in addition to, and not in lieu of, such
other remedies as may be available to the Company for such breach, including the
recovery of money damages. If any of the provisions of this Section 6 are
determined to be wholly or partially unenforceable, Executive hereby agrees that
this Agreement or any provision hereof may be reformed so that it is enforceable
to the maximum extent permitted by law. If any of the provisions of this Section
6 are determined to be wholly or partially unenforceable in any jurisdiction,
such determination shall not be a bar to or in any way diminish the Company’s
right to enforce any such covenant in any other jurisdiction.

       (e)    Notwithstanding anything to the contrary contained in this
Agreement, the terms of this Section 6 shall survive the termination of this
Agreement and of Executive’s employment for the periods set forth therein.

       7.    Successors. This Agreement is personal to Executive and without the
prior written consent of the Company shall not be assignable by Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by Executive’s legal
representatives. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

       8.    Representation By Executive. Executive hereby represents and
warrants to the Company that, as of the Effective Date and as of the date of
execution of this Agreement, Executive is not a party to any employment
agreement with any third party which would preclude Executive from accepting
Employment with the Company and performing Executive’s obligations under this
Agreement.

       9.    Miscellaneous. (a) Construction; Amendments. This Agreement shall
be governed by and construed in accordance with the laws of the State of
Michigan, without reference to principles of conflict of laws. The captions of
this Agreement are not part of the provisions hereof and shall have no force or
effect. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement. This Agreement may not be amended or modified otherwise than by a
written agreement executed by the parties hereto or their respective successors
and legal representatives.

-10-

--------------------------------------------------------------------------------

       (b)    Notices. All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other party, by registered
or certified mail, return receipt requested, postage prepaid, or by reputable
overnight courier, charges prepaid, addressed as follows:

       If to Executive: To the most recent address on file with the Company.

       If to the Company:

       Borders Group, Inc. 
       100 Phoenix Drive 
       Ann Arbor, Michigan 48108 
       Attention: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

       (c)    Waiver of Breach. No waiver by any party hereto of a breach of any
provision of this Agreement by any other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party of any similar or dissimilar provisions and conditions at the same or any
prior or subsequent time. The failure of any party hereto to take any action by
reason of such breach will not deprive such party of the right to take action at
any time while such breach continues.

       (d)    Tax Withholding. The Company may withhold from any amounts payable
under this Agreement such Federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

       (e)    Section 409A. This Agreement is intended to comply with the
requirements of Section 409A of the Code or an exemption or exclusion therefrom
and, with respect to any amounts that are subject to Section 409A of the Code,
shall in all respects be administered in accordance with Section 409A of the
Code. Severance benefits under this Letter Agreement are intended to be exempt
from Section 409A of the Code under the “separation pay exception,” to the
maximum extent applicable. Any payments that qualify for the “short-term
deferral” exception or another exception under Section 409A of the Code shall be
paid under the applicable exception. For purposes of the limitations on
nonqualified deferred compensation under Section 409A of the Code, each payment
under this Agreement shall be treated as a separate payment for purposes of
applying the deferral election rules under Section 409A of the Codes and the
exclusion under Section 409A of the Code for certain short-term deferral
amounts. All payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under Section 409A
of the Code. In no event may Executive, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement. All reimbursements
and in-kind benefits provided under this Agreement that constitute deferred
compensation within the meaning of Section 409A of the Code shall be made or
provided in accordance with the requirements of Section 409A of the Code,
including, without

-11-

--------------------------------------------------------------------------------

limitation, that (i) in no event shall reimbursements by the Company under this
Agreement be made later than the end of the calendar year next following the
calendar year in which the applicable fees and expenses were incurred, provided,
that Executive shall have submitted an invoice for such fees and expenses at
least 10 days before the end of the calendar year next following the calendar
year in which such fees and expenses were incurred; (ii) the amount of in-kind
benefits that the Company is obligated to pay or provide in any given calendar
year shall not affect the in-kind benefits that the Company is obligated to pay
or provide in any other calendar year; (iii) Executive’s right to have the
Company pay or provide such reimbursements and in-kind benefits may not be
liquidated or exchanged for any other benefit; and (iv) in no event shall the
Company’s obligations to make such reimbursements or to provide such in-kind
benefits apply later than Executive’s remaining lifetime (or if longer, through
the 20th anniversary of the Effective Date). Prior to the Effective Date but
within the time period permitted by the applicable Treasury Regulations (or such
later time as may be permitted under Section 409A or any Internal Revenue
Service or Department of Treasury rules or other guidance issued thereunder),
the Company may, in consultation with Executive, modify the Agreement, in the
least restrictive manner necessary and without any diminution in the value of
the payments to Executive, in order to cause the provisions of the Agreement to
comply with the requirements of Section 409A of the Code, so as to avoid the
imposition of taxes and penalties on Executive pursuant to Section 409A of the
Code.

       (f)    Certain Additional Payments by the Company; Reduction of Payments.

        (i)     In the event PricewaterhouseCoopers, or such other nationally
recognized certified public accounting firm as may be designated by the Company
(the “Accounting Firm”) shall determine that any Payment (as defined below)
would subject Executive to the Excise Tax (as defined below) as a result of a
“change in ownership or control” of the Company (within the meaning of Section
1.280G-1 of the Department of the Treasury Regulations) occurring prior to
February 1, 2010, then Executive shall be entitled to receive an additional
payment (the “Gross-Up Payment”) in an amount such that, after payment by
Executive of all taxes (and any interest or penalties imposed with respect to
such taxes), including, without limitation, any income taxes (and any interest
and penalties imposed with respect thereto) and Excise Tax imposed upon the
Gross-Up Payment, but excluding any income taxes and penalties imposed pursuant
to Section 409A of the Code, Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments. The Company’s obligation to
make Gross-Up Payments under this Section 9(f) shall not be conditioned upon the
Executive’s termination of employment. Notwithstanding the foregoing provisions
of this Section 9(f)(i), if the Accounting Firm shall determine that Executive
is entitled to the Gross-Up Payment, but that the Parachute Value (as defined
below) of all Payments does not exceed 115% of the Reduced Amount (as defined
below), then no Gross-Up Payment shall be made to Executive and the Payments
paid or payable under this Agreement (the “Agreement Payments”) shall be reduced
so that the Parachute Value of all Payments, in the aggregate, equals the
Reduced Amount. If the reduction of the Agreement Payments under this Agreement
would not result in a reduction of the Parachute Value of all Payments to the
Reduced Amount, no Agreement Payments shall be reduced pursuant to this Section
9(f)(i). In the event the Accounting Firm determines that any Payment would be
subject to the Excise Tax as a result of a “change in ownership or control” of

-12-

--------------------------------------------------------------------------------

the Company (within the meaning of Section 1.280G-1 of the Department of the
Treasury Regulations) occurring on or after February 1, 2010, then the foregoing
provisions of this Section 9.5(f)(i) shall not apply and, instead, the Agreement
Payments shall be reduced to the Reduced Amount if the Accounting Firm
determines that Executive would have a greater Net After-Tax Receipt (as defined
below) of aggregate Payments if Executive’s Agreement Payments were reduced to
the Reduced Amount. If such a determination is not made by the Accounting Firm,
Executive shall receive all Agreement Payments to which Executive is entitled
under this Agreement. The reduction of the amounts payable hereunder, if
applicable, shall be made by first reducing the payments and benefits under the
following sections in the following order: (i) Section 4(a)(ii) and (ii) Section
4(a)(iii).

        (ii)     Subject to the provisions of Section 9(f)(iv), all
determinations required to be made under this Section 9(f), including whether
and when a Gross-Up Payment is required, the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by the Accounting Firm. The Accounting Firm shall provide detailed supporting
calculations both to the Company and Executive within 15 business days of the
receipt of notice from Executive that there has been a Payment or such earlier
time as is requested by the Company. In the event that the Accounting Firm is
serving as accountant or auditor for the individual, entity or group effecting
the Change of Control, Executive may appoint another nationally recognized
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder). All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
determination by the Accounting Firm shall be binding upon the Company and
Executive.

        (iii)     As a result of the uncertainty in the application of Section
4999 of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that amounts will have been paid or distributed by the
Company to or for the benefit of Executive pursuant to this Agreement which
should not have been so paid or distributed (“Overpayment”) or that additional
amounts which will have not been paid or distributed by the Company to or for
the benefit of the Executive pursuant to this Agreement should have been so paid
or distributed (“Underpayment”). In the event that the Accounting Firm, based
upon the assertion of a deficiency by the Internal Revenue Service against
either the Company or Executive which the Accounting Firm believes has a high
probability of success, determines that an Overpayment has been made, Executive
shall pay any such Overpayment to the Company together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that no amount shall be payable by Executive to the Company
if and to the extent such payment would not either reduce the amount on which
Executive is subject to tax under Section 1 and Section 4999 of the Code or
generate a refund of such taxes. In the event that the Accounting Firm, based
upon controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be paid promptly (and in
no event later than 60 days following the date on which the Underpayment is
determined) by the Company to or for the benefit of Executive together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code.

-13-

--------------------------------------------------------------------------------

        (iv)     Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable, but no later than 10 business days after Executive is informed in
writing of such claim. Executive shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. Executive shall
not pay such claim prior to the expiration of the 30-day period following the
date on which Executive gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies Executive in writing prior to the expiration of such
period that the Company desires to contest such claim, Executive shall:

                        A.    give the Company any information reasonably
requested by the                Company relating to such claim,     
                        B.    take such action in connection with contesting
such claim as the                Company shall reasonably request in writing
from time to time, including,                without limitation, accepting legal
representation with respect to such claim by an                attorney
reasonably selected by the Company,                            C.    cooperate
with the Company in good faith in order effectively to                contest
such claim, and                            D.    permit the Company to
participate in any proceedings relating to                such claim;     


provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this Section
9(f)(iv), the Company shall control all proceedings taken in connection with
such contest, and, at its sole discretion, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the
applicable taxing authority in respect of such claim and may, at its sole
discretion, either pay the tax claimed to the appropriate taxing authority on
behalf of Executive and direct Executive to sue for a refund or contest the
claim in any permissible manner, and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs
Executive to sue for a refund, the Company shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties) imposed with respect to such payment or with respect to
any imputed income in connection with such payment; and provided, further, that
any extension of the statute of limitations relating to payment of taxes for the
taxable year of Executive with respect to which such contested amount is claimed
to be due is limited solely to such contested amount. Furthermore, the Company’s
control of the contest shall be limited to issues with respect to which the
Gross-Up Payment would be payable hereunder, and Executive shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

-14-

--------------------------------------------------------------------------------

        (v)     If, after the receipt by Executive of a Gross-Up Payment or
payment by the Company of an amount on Executive’s behalf pursuant to Section
9(f)(iv), Executive becomes entitled to receive any refund with respect to the
Excise Tax to which such Gross-Up Payment relates or with respect to such claim,
Executive shall (subject to the Company’s complying with the requirements of
Section 9(f)(iv), if applicable) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after payment by the Company of an amount on
Executive’s behalf pursuant to Section 9(f)(iv), a determination is made that
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then the amount of such payment shall offset, to the extent thereof, the amount
of Gross-Up Payment required to be paid.

        (vi)     Any Gross-Up Payment, as determined pursuant to this Section
9(f), shall be paid by the Company to Executive within five days of the receipt
of the Accounting Firm’s determination; provided that, the Gross-Up Payment
shall in all events be paid no later than the end of Executive’s taxable year
next following Executive’s taxable year in which the Excise Tax (and any income
or other related taxes or interest or penalties thereon) on a Payment are
remitted to the Internal Revenue Service or any other applicable taxing
authority or, in the case of amounts relating to a claim described in Section
9(f)(iv) that does not result in the remittance of any federal, state, local and
foreign income, excise, social security and other taxes, the calendar year in
which the claim is finally settled or otherwise resolved. The Gross-Up Payment
shall be paid to Executive; provided that, the Company may, in its sole
discretion, withhold and pay over to the Internal Revenue Service or any other
applicable taxing authority, for the benefit of Executive, all or any portion of
any Gross-Up Payment, and Executive hereby consents to such withholding.

        (vii)     Definitions. The following terms shall have the following
meanings for purposes of this Section 9(f).

                         A.     “Excise Tax” shall mean the excise tax imposed
by Section 4999                of the Code, together with any interest or
penalties imposed with respect to such                excise tax.       
                         B.     “Net After-Tax Receipt” shall mean the present
value (as                determined in accordance with Sections
280G(b)(2)(A)(ii) and 280G(d)(4) of the                Code) of a Payment net of
all taxes imposed on the Executive with respect thereto                under
Sections 1 and 4999 of the Code and under applicable state and local laws, 
              determined by applying the highest marginal rate under Section 1
of the Code and                under state and local laws which applied to the
Executive’s taxable income for the                immediately preceding taxable
year, or such other rate(s) as Executive certifies, in               
Executive’s sole discretion, as likely to apply to him in the relevant tax
year(s).                             C.     “Parachute Value” of a Payment shall
mean the present value as of                the date of the change of control
for purposes of Section 280G of the Code of the                portion of such
Payment that constitutes a “parachute payment” under Section 


-15-

--------------------------------------------------------------------------------

              280G(b)(2), as determined by the Accounting Firm for purposes of
determining                whether and to what extent the Excise Tax will apply
to such Payment.                             D.     A “Payment” shall mean any
payment or distribution in the nature                of compensation (within the
meaning of Section 280G(b)(2) of the Code) to or for                the benefit
of Executive, whether paid or payable pursuant to this Agreement or 
              otherwise.                                 E.     “Reduced Amount”
shall mean the greatest amount of Agreement                Payments that can be
paid that would not result in the imposition of the Excise                Tax if
the Accounting Firm determines to reduce Agreement Payments pursuant 
              to the third and fifth sentences of Section 9(f)(i). 


       (g)    Entire Agreement. No representation, promise or inducement has
been made by either party that is not embodied in this Agreement, and neither
party shall be bound by or be liable for any alleged representation, promise or
inducement not so set forth.

       (h)    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.

-16-

--------------------------------------------------------------------------------

       IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

BORDERS GROUP, INC.  /s/ Daniel T. Smith  By: Daniel T. Smith      RON MARSHALL 
/s/ Ron Marshall 


--------------------------------------------------------------------------------

Exhibit A

AGREEMENT AND GENERAL RELEASE

          Borders Group, Inc., its affiliates, subsidiaries, divisions,
successors and assigns in such capacity, and the current, future and former
employees, officers, directors, trustees and agents thereof (each, solely in his
or her capacity as officer, director, trustee or agent) (collectively referred
to throughout this Agreement as “Company”) and Ron Marshall (“Executive”) agree:

          1.            Last Day of Employment. Executive’s last day of
employment with the Company is [DATE]. In addition, effective as of [DATE],
Executive resigns all positions (including, without limitation, directorships
and Executive’s positions as [President and Chief Executive Officer] of the
Company) with the Company or any of its subsidiaries or affiliates, and will not
be eligible for any benefits or compensation after [DATE], other than as
specifically provided in Section 4 of the Employment Agreement between the
Company and Executive dated as of January 3rd, 2009 (the “Employment Agreement”)
and Executive’s right to indemnification.

          2.            Consideration. The parties acknowledge that this
Agreement and General Release is being executed in accordance with Section 5 of
the Employment Agreement. Executive hereby acknowledges the sufficiency of the
consideration being received in exchange for the release in this Agreement and
agrees that absent signing this Agreement, he is not otherwise entitled to the
payments and benefits under Section 4 of the Employment Agreement.

          3.            Release of Claims.

(a)    For and in consideration of the payments and benefits to be made or
provided to      Executive under Section 4 of the Employment Agreement and other
good and      valuable consideration, Executive, for himself and for his heirs,
dependents,      executors, administrators, trustees, legal representatives and
assigns (collectively      referred to as “Releasors”), hereby forever releases,
waives and discharges (i) the      Company, its subsidiaries and affiliates,
their respective employee benefit and/or      pension plans or funds, insurers,
successors and assigns, (ii) all past, present      and/or future officers,
directors, trustees, members, partners, employees,      fiduciaries,
administrators, controlling persons and successors and assigns of the     
foregoing, and (iii) all of the past, present and/or future agents,
representatives      and attorneys (including outside legal counsel) of any of
the persons or entities      described in (i) or (ii) in this Section 3 and any
of its and their successors and      assigns in all cases whether acting as
agents for or with respect to the Company,      its subsidiaries or affiliates
and their respective successors and assigns or in their      individual
capacities (collectively referred to as “Releasees”), from any and all     
claims, demands, causes of action, fees and liabilities of any kind whatsoever, 
    whether known or unknown, which Releasors ever had or now have against     
Releasees by reason of any actual or alleged act, omission, transaction,
practice,      policy, procedure, conduct, occurrence, or other matter up to and
including the      date of Executive’s execution of this Release, including
without limitation, those      in connection with, or in any way related to or
arising out of, Executive’s 


A-1

--------------------------------------------------------------------------------

    employment, service as a director, service as an officer, service as a
trustee,      service as a fiduciary or termination of any of the foregoing or
any other      agreement, understanding, relationship, arrangement, act,
omission or occurrence,      with the Company, its subsidiaries or affiliates
and their respective successors and      assigns or other claims and (x) any
claim of discrimination or retaliation under the      Age Discrimination in
Employment Act (“ADEA”) 29 U.S.C. Section 621 et seq.,      Title VII of the
Civil Rights Act, the Americans with Disabilities Act, the      Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) or      the Family
and Medical Leave Act; (y) any claim under the Michigan Elliott-      Larsen
Civil Rights Act, as amended, the Michigan Whistle Blowers’ Protection      Act,
as amended, the Michigan Persons with Disabilities Civil Rights Act; and     
(z) any claim for attorney’s fees, costs, disbursements and the like related to
any      claim described in this Section 3(a).    (b)    Adversarial Actions.
Executive agrees that he will not, from any source or      proceeding, seek or
accept any award or settlement with respect to any claim or      right covered
by Section 3(a) above. Except as otherwise required by law,      Executive
further agrees that he will not, at any time hereafter, commence,      maintain,
prosecute, participate in as a party, permit to be filed by any other     
person on Executive’s behalf (to the extent it is within Executive’s control or 
    permitted by law), or assist in the commencement or prosecution of as an
advisor,      or otherwise, any action or proceeding of any kind, judicial or
administrative (on      his behalf, on behalf of any other person and/or on
behalf of or as a member of      any alleged class of persons) in any court,
agency, investigative or administrative      body against any Releasee with
respect to any actual or alleged act, omission,      transaction, practice,
conduct, occurrence or any other matter up to and including      the date of
Executive’s execution of this Release which Executive released      pursuant to
Section 3(a) above. Executive further represents that, as of the date he     
signs this Release, he has not taken any action encompassed by this Section
3(b).      If, notwithstanding the foregoing promises, Executive violates this
Section 3(b),      he will indemnify and hold harmless Releasees from and
against any and all      demands, assessments, judgments, costs, damages, losses
and liabilities and      attorneys’ fees and other expenses which result from,
or are incidents to, such      violation. Notwithstanding anything herein to the
contrary, this Section 3(b) will      not apply to any claims that Executive may
have under the ADEA and will not      apply to the portion of the release
provided for in Section 3(a) relating to the      ADEA. Further, nothing in this
Agreement interferes with Executive’s right to      file a charge with the Equal
Employment Opportunity Commission (“EEOC”), or      to participate in an EEOC
investigation or proceeding. Nevertheless, Executive      understands that by
entering into this Release Agreement, he is waiving his right      to recover
any individual monetary damages, which may be awarded in      connection with
any such charge.    (c)    Preserved Rights. The sole matters to which the
release and covenants in this      Section 3 do not apply are: (i) Executive’s
rights under Section 2(b), Section 4      and Section 9(f) of the Employment
Agreement, Executive’s rights of      indemnification and related rights or
otherwise with regard to Executive’s service 


A-2

--------------------------------------------------------------------------------

  as an officer or director of the Company (if any) and Executive’s rights under
any    D&O policy maintained by or for the benefit of the Company or its
employees or  directors at any time during or after the course of Executive’s
employment with    the Company (if any); (ii) Executive’s rights to contribution
(if any) with regard      to his service as an officer and director of the
Company; (iii) Executive’s rights as   a shareholder of the Company (if any);
(iv) Executive’s rights to vested benefits      under any employee benefit plan
of the Company; (v) Executive’s COBRA rights;   (vi) Executive’s right to claim
workers’ compensation or unemployment      compensation benefits; (vii)
Executive’s right to enforce the terms of this Release;     and (vii)
Executive’s rights to assert claims that are based on events occurring     after
this Release becomes effective. Nothing contained herein shall relieve    
Executive of his continuing obligations under Section 6 of the Employment  
Agreement.   


          4.            Governing Law; Enforceability. The interpretation of
this Release will be governed and construed in accordance with the laws of the
State of Michigan, without reference to principles of conflict of laws. If any
provisions of this Release will be declared to be invalid or unenforceable, in
whole or in part, such invalidity or unenforceability will not affect the
remaining provisions hereof which will remain in full force and effect.

          5.            Acknowledgement. Executive acknowledges that he has been
advised by the Company in writing to consult independent legal counsel of his
choice before signing this Release. Executive further acknowledges that he has
had the opportunity to consult, and Executive has consulted with, independent
legal counsel and to consider the terms of this Release for a period of at least
21 days.

          6.            Effective Date. Executive further acknowledge that this
Release will not become effective until the eighth day following his execution
of this Release (the “Effective Date”), and that he may at any time prior to the
Effective Date revoke this Release by delivering written notice of revocation to
the Company at 100 Phoenix Drive, Ann Arbor, MI 48108-2202, to the attention of
the General Counsel. In the event that Executive revokes this Release prior to
the eighth day after its execution, this Release and the promises contained in
the Agreement, will automatically be null and void.

          7.            Entire Agreement. Executive understands that this
Release and the Agreement constitute the complete understanding between the
Company and Executive relating to the subject matter hereof and that no other
promises or agreements will be binding unless in writing and signed by Executive
and the Company after the date hereof.

          8.            Counterparts. This Release may be executed in several
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same instrument.

A-3

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily
executed this Agreement and General Release as of the date set forth below:

    Borders Group, Inc.    By:  Ron Marshall    Name: Date:    Date: 


A-4

--------------------------------------------------------------------------------